Citation Nr: 1453007	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for a right ankle disability, including as due to a left ankle disability.

8.  Entitlement to service connection for a bilateral hip disability.

9.  Entitlement to service connection for hypertension, including as due to in-service asbestos or chemical exposure.

10.  Entitlement to service connection for a respiratory disability, including as due to in-service asbestos or chemical exposure.

11.  Entitlement to service connection for a pulmonary disability, to include obstructive sleep apnea, including as due to in-service asbestos or chemical exposure.

12.  Entitlement to service connection for residuals of head trauma.

(The issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied, in pertinent part, the Veteran's claims of service connection for a bilateral hand disability, to include carpal tunnel syndrome, a bilateral elbow disability, a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars, a bilateral knee disability, a cervical spine disability, a low back disability, a left ankle disability, a right ankle disability, including as due to a left ankle disability, a bilateral hip disability, hypertension, including as due to in-service asbestos or chemical exposure, a respiratory disability, including as due to in-service asbestos or chemical exposure, a pulmonary disability, including as due to in-service asbestos or chemical exposure, and for residuals of head trauma.  The Veteran disagreed with this decision in May 2008.  He perfected a timely appeal in November 2008.  An RO hearing was held on the Veteran's claims in December 2008.  A videoconference Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In July 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain service records documenting certain alleged in-service incidents and to schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The AOJ's efforts to obtain the requested service records are in the claims file.  The requested examinations occurred in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an April 2013 rating decision, the RO granted service connection for right knee instability, assigning a 20 percent rating effective November 21, 2007, left knee instability, assigning a 20 percent rating effective November 21, 2007, right knee strain with arthritis, assigning a 10 percent rating effective November 21, 2007, and for left knee strain with arthritis, assigning a 10 percent rating effective November 21, 2007.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly an issue relating to a bilateral knee disability is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a bilateral hand disability, to include carpal tunnel syndrome, a bilateral elbow disability, a bilateral shoulder disability other than left shoulder rotator cuff tear and surgical scars, a cervical spine disability, a low back disability, a left ankle disability, a right ankle disability, a bilateral hip disability, hypertension, a respiratory disability, a pulmonary disability, and residuals of head trauma during active service.  He alternatively contends that his left ankle disability caused or contributed to his right ankle disability.  He also alternatively contends that in-service asbestos or chemical exposure caused or contributed to his hypertension, respiratory disability, and pulmonary disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the Veteran's claims file shows that, following the RO hearing in December 2008, the Veteran submitted a copy of a decision from the Social Security Administration (SSA) concerning his application for SSA disability benefits.  A review of this SSA decision shows that the Veteran was awarded SSA disability benefits in September 2008 for a bilateral foot disability, degenerative joint disease of the spine, and for obesity.  Attached to this SSA decision was a list of evidence considered by SSA in its decision.  

The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also notes that the Veteran did not testify as to his receipt of SSA disability benefits at either his RO hearing in December 2008 or at his June 2012 Board hearing.  Nevertheless, to date, the AOJ has not attempted to obtain the Veteran's complete SSA records.  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claim(s) on appeal).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include any records provided by SSA, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

